Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” and the functional limitations paired therewith in at least claim 1, lines 14-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking at the Specification filed on 07/10/2019, the control device, responsible for carrying out the claimed functional limitations, is disclosed as being:
See page 23: “Next, in FIG. 2, 32 denotes a controller (ECU) that is a control device. The controller 32 is constituted of a microcomputer that is an example of a computer including a processor.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyakoshi et al. (US 20150306939A1, hereinafter Miyakoshi) .
In regards to claim 1, Miyakoshi discloses (Figure 1 and Claim 1) a vehicle air-conditioning apparatus comprising: 
a compressor (2) to compress a refrigerant (Claim 1, line 2); 
an air flow passage (3) through which air to be supplied to a vehicle interior flows (Claim 1, lines 3-4); 
a radiator (4) to let the refrigerant radiate heat, thereby heating the air to be supplied from the air flow passage to the vehicle interior (Claim 1, lines 5-6); 
a heat absorber (9) to let the refrigerant absorb heat, thereby cooling the air to be supplied from the air flow passage to the vehicle interior (Claim 1, lines 7-8); 
an outdoor heat exchanger (7) disposed outside the vehicle interior to let the refrigerant absorb heat (Claim 1, lines 9-10); 
an outdoor expansion valve (6) to decompress the refrigerant flowing into the outdoor heat exchanger (Claim 1, lines 11-12); 
a bypass circuit (refrigerant pipe 13F) connected in parallel with a series circuit of the outdoor heat exchanger and the outdoor expansion valve; 
an indoor expansion valve (8) to decompress the refrigerant flowing into the heat absorber; and a control device (Figure 2: controller 32), 
whereby the control device executes at least a dehumidifying and heating mode (Claim 1, lines 21-26, paragraph 0054-0059) to let the refrigerant discharged from the compressor radiate heat in the radiator, distribute the refrigerant from which the heat has been radiated (paragraph 0054-0056), let a part of the refrigerant flow into the indoor expansion valve from the bypass circuit, decompress the refrigerant in the indoor expansion valve, and then let the refrigerant flow into the heat absorber to let the refrigerant absorb heat in the heat absorber (paragraph 0058-0059), and decompress the residual refrigerant through the outdoor expansion valve, and then let the refrigerant flow into the outdoor heat exchanger to let the refrigerant absorb heat in the outdoor heat exchanger (paragraph 0054-0056), 
wherein in the dehumidifying and heating mode (paragraph 0014) the control device controls the operation of the compressor on the basis of a heat absorber temperature Te being a temperature of the heat absorber (paragraph 0014, lines 6-8) or has a state of controlling the operation of the compressor on the basis of the heat absorber temperature Te (paragraph 0014, lines 6-8), and wherein when heat radiation in the radiator runs short, the control device executes a radiator temperature priority mode to enlarge a capability of the compressor (paragraph 0014, lines 10-11 and paragraph 0012, lines 11-14).
In regards to claim 2, Miyakoshi discloses the vehicle air-conditioning apparatus according to claim 1, as described above, wherein in the dehumidifying and heating mode (internal cycle mode, which is a part of the dehumidifying and heating mode, paragraph 0062-0066), the control device selects a smaller one of a target number of revolutions TGNCh of the compressor calculated based on a radiator pressure PCI being a pressure of the radiator (paragraph 0066), and a target number of revolutions TGNCc of the compressor calculated based on the heat absorber temperature Te to control the operation of the compressor (paragraph 0066).
In regards to claim 5, Miyakoshi discloses the vehicle air-conditioning apparatus according to claim 1, wherein in the radiator temperature priority mode, the control device controls the operation of the compressor on the basis of the heat absorber temperature Te, and lowers the target heat absorber temperature TEO being the target value of the heat absorber temperature Te to enlarge the capability of the compressor (paragraph 0116, lines 1-7).
In regards to claim 6, Miyakoshi discloses the vehicle air-conditioning apparatus according to claim 5, wherein the control device lowers the target heat absorber temperature TEO according to a difference between the radiator pressure PCI being the pressure of the radiator and a target radiator pressure PCO being a target value of the radiator pressure PCI (paragraphs 117-119).
In regards to claim 7, Miyakoshi discloses the vehicle air-conditioning apparatus according to claim 6, wherein the control device offsets a basic target heat absorber temperature TEO0 calculated from an outdoor air temperature by a heat absorber temperature offset TEOPC calculated based on the difference between the radiator pressure PCI and the target radiator pressure PCO to thereby lower the target heat absorber temperature TEO (paragraphs 117-119).
Miyakoshi does not disclose that the basic target heat absorber temperature TEO0 can be calculated from “any of an outdoor air temperature, a temperature of the air in the vehicle interior, a humidity of the air in the vehicle interior, and a dewpoint temperature inside a window glass of a vehicle, or a combination of those, or all of them”, however, the method of calculating the basic target heat absorber (known in the art as an evaporator) temperature for the purposes of dehumidification would be known by one of ordinary skill in the art prior to the effective filing date of the invention.
In regards to claim 8, Miyakoshi discloses the vehicle air-conditioning apparatus according to claim 5, wherein the control device lowers the target heat absorber temperature TEO so as not to fall below a lower limit of controlling of the target heat absorber temperature TEO (paragraph 0117-0118, Figure 11: 81, heat absorber control lower limit (1.5°C)).
In regards to claim 9, Miyakoshi discloses the vehicle air-conditioning apparatus according to claim 5, including an auxiliary heating device (electric heater 57) to heat the air to be supplied from the air flow passage to the vehicle interior, wherein when in the radiator temperature priority mode, heat radiation in the radiator runs short even when the target heat absorber temperature TEO is lowered to the lower limit of controlling, the control device let the auxiliary heating device generate heat (paragraphs 0123-0125).
In regards to claim 10, Miyakoshi discloses the vehicle air-conditioning apparatus according to claim 1, wherein the control device has a dehumidifying and cooling mode to let the refrigerant discharged from the compressor radiate heat in the radiator and the outdoor heat exchanger, decompress the refrigerant from which the heat has been radiated, by the indoor expansion valve, and then let the refrigerant flow into the heat absorber to thereby let the refrigerant absorb heat in the heat absorber (paragraphs 0067-0070), and 
wherein when in a state in which there is no need to execute the radiator temperature priority mode, the heat absorber temperature Te is higher than the target heat absorber temperature TEO being the target value of the heat absorber temperature Te even if the valve position of the outdoor expansion valve becomes a minimum valve position of controlling, the control device changes to the dehumidifying and cooling mode (paragraph 0094).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi.
In regards to claim 3, Miyakoshi, as described above, discloses the vehicle air-conditioning apparatus according to claim 1, wherein when in a dehumidifying and cooling mode, the heat absorber temperature Te converges on a target heat absorber temperature TEO being a target value thereof, and heat radiation in the radiator runs short in a state in which a valve position of the outdoor expansion valve becomes a minimum valve position of controlling, the control device executes the radiator temperature priority mode.
Miyakoshi does not disclose the vehicle air-conditioning apparatus according to claim 1, wherein when in the dehumidifying and heating mode, the heat absorber temperature Te converges on a target heat absorber temperature TEO being a target value thereof, and heat radiation in the radiator runs short in a state in which a valve position of the outdoor expansion valve becomes a maximum valve position of controlling, the control device executes the radiator temperature priority mode.
Although Miyakoshi differs from the instant application in that the mode is dehumidifying and cooling rather than dehumidifying and heating, as well as the position of the outdoor expansion valve being in the minimum position rather than the maximum position, one of ordinary skill in the art before the effective filing date would recognize that the outdoor expansion valve would be in the maximum valve position of controlling during the dehumidifying and heating mode.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Miyakoshi so that when in the dehumidifying and heating mode, when the heat absorber temperature Te converges on a target heat absorber temperature TEO being a target value thereof, and heat radiation in the radiator runs short in a state in which a valve position of the outdoor expansion valve becomes a maximum valve position of controlling, the control device executes the radiator temperature priority mode.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi in view of Inoue (JP 08282262 A1).
In regards to claim 11, Miyakoshi discloses the vehicle air-conditioning apparatus according to claim 1, as described above.
Miyakoshi does not disclose the vehicle air-conditioning apparatus according to claim 1, wherein an evaporation pressure control valve is not provided on a refrigerant outlet side of the heat absorber.
However, Inoue discloses (Figure 1) a vehicle air-conditioning apparatus comprising a compressor (1), an airflow passage (16), a radiator (4) to let the refrigerant radiate heat, a heat absorber (3) to let the refrigerant absorb heat, an outdoor heat exchanger (2), an outdoor expansion valve (6), a bypass circuit (see refrigerant pipe section containing valve 10) connected in parallel with a series circuit of the outdoor heat exchanger and the outdoor expansion valve, an indoor expansion valve (5), and a control device (21). Inoue does not include an evaporation pressure control valve on the refrigerant outlet side of the heat absorber (3). Inoue has a substantially similar structure and performs substantially similar functions to Miyakoshi, yet does not implement an evaporation pressure control valve.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Miyakoshi to exclude the evaporation pressure control valve on the refrigerant outlet side of the heat absorber, in order for the predictable benefit of reducing cost and number of components while performing the same function.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 4, Miyakoshi discloses the vehicle air-conditioning apparatus according to claim 1, wherein in the dehumidifying and heating mode, the control device executes a normal mode to control the operation of the compressor on the basis of the radiator pressure PCI being the pressure of the radiator and to control the valve position of the outdoor expansion valve on the basis of the heat absorber temperature Te (paragraph 0061), wherein when in the normal mode, the heat absorber temperature Te converges on a target heat absorber temperature TEO being a target value thereof, and heat radiation in the radiator runs short in a state in which the valve position of the outdoor expansion valve becomes a maximum valve position of controlling, the control device shifts to the radiator temperature priority mode (see modified Miyakoshi in regards to claim 3 above).
However, Miyakoshi does not disclose the vehicle air-conditioning apparatus according to claim 1, wherein in the radiator temperature priority mode, the control device selects a smaller one of a target number of revolutions TGNCh of the compressor calculated based on a radiator pressure PCI being a pressure of the radiator, and a target number of revolutions TGNCc of the compressor calculated based on the heat absorber temperature Te to control the operation of the compressor. Although Miyakoshi discloses the control device selecting a smaller one of target number of revolutions of the compressor calculated based on radiator pressure, and a target number of revolutions of the compressor calculated based on the heat absorber temperature, the control device only does such a selection for the internal cycle mode, a part of the dehumidifying and heating mode, where the outdoor expansion valve is fully closed during the internal cycle mode. This conflicts with the description of the conditions for the radiator temperature priority mode, and therefore, it would not be obvious to one of ordinary skill in the art to modify Miyakoshi to arrive at the invention of claim 4, without impermissible hindsight that would be considered reasonable.
Conclusion
Examiner would like to include this reference as pertinent art:
Ikeda et al. (US 5598887 A) – discloses an air conditioner for vehicles with similar structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID JUNG HYON CHO/Examiner, Art Unit 3762

/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762